                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION
FERNAN MARTINEZ,                                )
                                                )
                           Plaintiff,           )
                                                )
                v.                              )      Case No. 6:18-03332-CV-RK
                                                )
NANCY A. BERRYHILL, ACTING                      )
COMMISSIONER OF SSA;                            )
                                                )
                           Defendant.           )
     ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES
                UNDER THE EQUAL ACCESS TO JUSTICE ACT
   Before the Court is Plaintiff’s motion for attorneys’ fees under the Equal Access to Justice
Act (“EAJA”). (Doc. 16.) Defendant has no objection to Plaintiff’s request for attorneys’ fees.
(Doc. 17.)
      Under the EAJA, a prevailing party in an action brought against the United States shall be
awarded attorneys’ fees unless the position of the United States was “substantially justified” or
special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(a). Plaintiff was a
prevailing party in this action, and an award is appropriate. Accordingly, the Court ORDERS as
follows:
      1. Plaintiff is awarded attorneys’ fees in the amount of $4,901.88, to be paid by the Social
             Security Administration.
      2. The above award is subject to offset to satisfy any pre-existing debt Plaintiff may owe
             to the United States.
      3. If the Government is satisfied there is no debt owed by Plaintiff, the fee or any
             remainder following offset may be made payable directly to Plaintiff’s counsel, per the
             assignment attached to the motion.
                 IT IS SO ORDERED.



                                             s/ Roseann A. Ketchmark
                                         ROSEANN A. KETCHMARK, JUDGE
                                         UNITED STATES DISTRICT COURT

 DATED: April 6, 2020
